Citation Nr: 9905563	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-00 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for multiple 
sclerosis.


REPRESENTATION

Appellant represented by:Disabled American Veterans


ATTORNEY FOR THE BOARD


Robert E. O'Brien, Counsel

INTRODUCTION

The veteran had active service from May 1982 to May 1987.  

A review of the evidence of record discloses that in his 
substantive appeal dated in January 1998, the veteran 
indicated that he could not find any gainful employment 
because of the severity of his multiple sclerosis.  In a 
rating decision dated in July 1998, his claim for a total 
rating based on unemployability by reason of his service-
connected disability was denied.  Also cited as issues in 
that rating decision, were his entitlement to a compensable 
evaluation for residuals of left inguinal herniorrhaphy and 
his entitlement to a compensable evaluation for keloid scars 
of the left and right side of the neck.  Also, the issue of 
his entitlement to a rating in excess of 30 percent for his 
multiple sclerosis was addressed.  In a supplemental 
statement of the case which he was issued in August 1998, the 
only issue which was addressed was the veteran's entitlement 
to an increased evaluation for his multiple sclerosis.  The 
other questions are referred to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
for further development.


REMAND

Under 38 C.F.R. § 4.124a, Diagnostic Code 8010 (1998), 
disability for multiple sclerosis and its residuals may be 
rated from 30 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  The VA's Schedule for 
Rating Disabilities instructs the evaluator to consider 
especially psychotic manifestations, complete or partial loss 
of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, etc., referring to the appropriate bodily 
system of the rating schedule.

A review of the evidence of record reflects in a July 1997 
communication a staff neurologist at the VA Medical Center in 
Los Angeles, California, stated the veteran was a patient 
under his care.  The physician described the veteran's 
multiple sclerosis as severely disabling.  The physician 
noted the disability had progressed in the past seven months 
and he opined that the veteran was disabled from all gainful 
employment.  

The veteran was subsequently accorded a rating examination by 
VA in April 1998.  It was noted that during the several years 
the veteran was being followed by the aforementioned staff 
neurologist, he had suffered a relapse almost every six 
months.  The episodes were reportedly characterized by 
increased left-sided weakness, increased back pain, 
headaches, blurred vision, and decreased ability to ambulate.  
It was stated that with every relapse, the veteran indicated 
that his condition slowly worsened.  It was further remarked 
that the veteran had required the use of a cane to ambulate 
for almost one year.  The description of the cranial nerve 
examination and the motor system examination by the 
neurologist did not indicate the presence of a severely 
disabling disease as noted by the treating neurologist in his 
1997 communication.  The neurologist who conducted the April 
1998 examination indicated that other than the hospital 
record dated in 1994, there were no records available for 
review.  The neurologist recommended that the veteran 
continue to receive follow-up care with the West LA Group and 
indicated that a repeat magnetic resonance imaging scan of 
the brain and spinal cord would be of some benefit.  The 
evidence which is of record does not reflect that this was 
accomplished.  

In view of the foregoing, the Board believes there is 
insufficient information to evaluate the various 
manifestations of the veteran's multiple sclerosis 
separately. 
In light of the foregoing, the Board believes that additional 
VA medical examination is needed in order to determine the 
underlying medical problems to enable the Board to render a 
final determination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for any multiple 
sclerosis related ailment since 1997.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
Of particular interest are any records 
from the neurology clinic at the VA 
Medical Center, Wilshire and Sawtelle 
Boulevards, Los Angeles, California 
90073, since July 1997.  

2.  The RO should then schedule the 
veteran for a VA examination by a 
physician who has expertise in dealing 
with multiple sclerosis, if available.  
Each of the disabilities related to 
multiple sclerosis should be specifically 
identified and evaluated by the examiner, 
to the extent possible.  With regard to 
the veteran's upper and lower 
extremities, the examiner should provide 
an opinion as to whether the nerve 
involvement of each extremity more nearly 
approximates complete or incomplete 
paralysis, and if incomplete, the 
physician should characterize the degree 
of impairment as most nearly 
approximating either mild, moderate, or 
severe in nature.  The physician should 
also render an opinion concerning the 
effect of the veteran's service-connected 
multiple sclerosis on his ability to 
function on a daily basis, including 
employment.  Additionally, the veteran 
should be provided whatever testing is 
necessary to determine the severity of 
any additional impairment which is 
attributable to  multiple sclerosis, 
including any psychiatric disorder.  If 
the physician finds that additional 
specialized examination is necessary to 
the evaluation, appropriate specialist 
consultation should be performed.  The 
examiner should provide a detailed report 
of examination, thoroughly describing the 
degree 
of impairment offered by all aspects of 
the veteran's multiple sclerosis.

3.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue on appeal.  In the 
event that there is involvement of the 
veteran's joints, the RO should also 
consider 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In adjudicating the matter, the RO should 
also consider whether the individual 
manifestations of the disease warrant 
individual ratings under separate 
diagnostic codes.  Also, the RO should 
separately document consideration of 
38 C.F.R. §§ 3.321(b)(1) and 4.16(b) 
(1998).

Thereafter, if the benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his representative should 
be provided with a supplemental statement of the case, and 
they should be furnished with an opportunity to respond 
thereto.  The case should then be returned to the Board for 
further appellate review, if otherwise in order.  The purpose 
of this REMAND is to obtain additional evidence and to ensure 
that the veteran is afforded all due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
any ultimate conclusion warranted in the case.  No action is 
required by the veteran until he is contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


